The opinion of the court Avas delivered by
Kingman, C. J.:
It Avas clearly demonstrated in the case ■of Washburn College v. Comm’rs of Shawnee County, 8 Kas., 344, that it Avas the use and not the OAvnership of property, that determines AAdrether property is exempt from taxation under §1 of art. 11 of the constitution. Therefore the only question to be decided in this case is, whether the property occupied by the plaintiff in error as a -residence is exempt from taxation; and on this point avo have no doubt. The ■exalted station, the great ability and usefulness, as Avell as the ■eminent piety of the plaintiff in error, form no reason why the court should depart from the plain letter of the law, as *216we read it. It is only property that is used “ exclusively>! for religious and other designated purposes, that is exempt. In this case the property is used as any other dwelling; and the use is' not distinguishable from that of the residence of any other Christian pastor, or Christian gentleman. It is clear that it is not the purpose of the section referred to, to relieve such property from the burden of taxation. The court below therefore correctly refused an injunction in the case.
All the Justices concurring.